Citation Nr: 0903307	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1970 to May 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  The veteran presented personal testimony before 
the undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in October 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed lumbar spine disability and his military 
service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
July 27, 2005.  Specifically, the veteran was advised in the 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, so that VA could obtain any 
identified private treatment records on his behalf.  The 
letter also informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
letter specifically advised the veteran that in order to 
substantiate his claim for service connection, the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease or event in military service."  

The veteran was also specifically notified in the July 2005 
letter to describe or submit any additional evidence which he 
thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the July 27, 2005 letter at page 1.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated September 8, 2006.  In any event, because 
the veteran's claim is being denied, elements (4) and (5) are 
moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with Dingess notice in September 2006, 
his claim was readjudicated in the February 2007 statement of 
the case, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The veteran has not indicated any 
additional outstanding evidence pertinent to his claim, to 
include during his October 2008 hearing with the undersigned.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private treatment of the veteran.  Additionally, 
the veteran was provided with VA spine examination in October 
2005.

A submission from the veteran reflects that he was granted 
Social Security disability benefits in 1999.  There is no 
indication that records from the Social Security 
Administration (SSA) provide evidence regarding the critical 
elements discussed below that are missing in the veteran's 
claim, that is, evidence indicating that the currently 
diagnosed back disability is the result of in-service injury.  
It is highly unlikely that SSA records would have anything to 
do within such matters, in particular medical nexus, which 
are not within the province of that agency.  The veteran and 
his representative have not indicated, or even hinted, that 
the Social Security records would be of any significance.  
Therefore, a remand to obtain SSA records is not necessary, 
as the veteran has not suggested that they are not pertinent 
to his claim, and the record does not so indicate.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was been ably represented by his service organization, who 
provided argument on behalf of the veteran at his personal 
hearing in October 2008.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, the 
October 2005 VA spine examination report indicates the 
presence of a lumbar spine disability, namely herniated 
lumbar disc L4-5 with right lumbar radiculopathy.  Hickson 
element (1) is accordingly met for the claim.

With respect to Hickson element (2), in-service disease and 
injury, the veteran's service medical records reflect the 
veteran presented complaining of a back injury in July 1971; 
physical evaluation of the spine at that time was normal.  
The veteran was subsequently diagnosed with lumbar strain in 
April 1973 and placed on a limited physical profile as a 
result of such.  Finally, the October 2005 VA examiner, in 
rendering a diagnosis, confirmed upon review of the veteran's 
service records that he evidenced "recurrent lumbosacral 
musculoligatmentous sprains during active service."  Hickson 
element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the October 
2005 VA spine examination report, in which the examiner found 
that it was unlikely that the veteran's current lumbar spine 
disability was related to military service.  The examiner 
pointed to a significant gap in time between the separation 
from service and the onset of severe acute lower back pain in 
relation to a post-service work injury in 1999 in providing a 
rationale for his opinion.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner provided a detailed 
rationale for the opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
back symptomatology for over two decades after service.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current back disability is related to his military 
service, it is now well established that lay persons without 
medical training are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim is not competent medical evidence and do not serve to 
establish a medical nexus.

The veteran in essence contends that he had back problems on 
a continuous basis since service.  See the October 2008 
hearing transcript, page 2.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed in the law 
and regulations section above.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), the Court noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.  
In this case, the veteran's lumbar spine was normal at the 
time of his separation from service in 1977.  The first 
notation of back symptoms in the medical evidence of record 
is not until a post-service work-related injury in 1999, over 
20 years after service.  

Thus, the record here discloses a span of 20 years without 
any clinical evidence to support the assertion of a 
continuity of back symptomatology.  The fact that the 
clinical evidence record does not provide support for the 
veteran's contentions that he experienced continuous back 
problems since service is highly probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]. 

Significantly, there is no mention of back problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in June 2005, almost 30 years after he left military 
service in May 1977.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  
 
The lack of any evidence of back problems for over 20 years 
after service is itself evidence which tends to show that no 
injury to the back was sustained in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.
The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
Indeed, the undersigned held the record open for an 
additional 30 days to give the veteran opportunity to secure 
a medical nexus opinion in his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


